DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inserting the first support member under a roofing layer disposed on the building roof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller US20210246659.
Claim 12. Miller discloses a rain gutter (07) defining a vertically upward facing open channel between a first longitudinal lip (opposite 106) affixed adjacent to a roof fascia and a second longitudinal free lip (106) disposed at least substantially parallel to the first longitudinal lip; a first drainage grate comprising: a first support member (104) having a first support member length; a second support member (105) spaced at least substantially equidistant from the first support member along at least a majority of the first support member length (Fig.1c); a first plurality of spaced drainage ribs (110) extending from the first support member towards the second support member; and a second plurality of spaced drainage ribs (110 between 109b to 109) extending from the second support member towards the first support member; wherein the first drainage grate is secured to the rain gutter only by the second support member of the first drainage grate being secured to the second longitudinal free lip (via 108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller US20210246659.
Claim 1. Miller discloses a device comprising: a first support member (104) having a first support member length; a second support member (105) spaced at least substantially equidistant from the first support member along at least a majority of the first support member length (Fig.1c); a first plurality of spaced drainage ribs (110) extending from the first support member towards the second support member; a second plurality of spaced drainage ribs (110 between 109b to 109) extending from the second support member towards the first support member; and a third plurality of spaced drainage ribs (110 between 109-108) extending between and coupled to the first plurality of drainage ribs and the second plurality of drainage ribs.
Miller fails to disclose an offset however it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the third plurality of drainage ribs being longitudinally offset from at least one of the first plurality of drainage ribs and the second plurality of drainage ribs with the motivation of slowing the flow of water since an offset of the ribs would make the aperture of Miller staggered. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 2. Miller as modified discloses the first plurality of drainage ribs and the second plurality of drainage ribs are longitudinally aligned (as shown in Fig.1B).

Claim 3. Miller discloses each drainage rib comprising a bottom surface that is coplanar with a bottom surface of every other drainage rib (Fig.2A).

Claim 4. Miller discloses rib extending from a rib first end (upper end of the U-shaped rib) to a rib second end (bottom of the U-shaped rib) and having a rib height, the rib height measured at the rib first end being different than the rib height measured at the rib second end (as shown in Fig.2B).

Claim 5. Miller discloses each respective rib first end is closer to the first support structure (ends terminate at the support) than each respective rib second end (bottom of U-shaped rib) and the rib height measured at the rib first end is less than the rib height measured at the rib second end (Fig.2B).

Claim 6. Miller discloses a drainage channel (107) having an open top and a free edge, wherein the second support member is secured to the free edge (Fig.1D).

Claim 7. Miller discloses the drainage channel is a gutter secured to a building facia (Fig.1D).

Claim 8. Miller discloses an overall shape selected from the group consisting of: a rectangle and a circle (Fig.1).

Claim 9. Miller discloses at least one spacing rib (109) located and extending between adjacent drainage ribs.

Claim 10. Miller discloses two spacing ribs located and extending between adjacent drainage ribs (109a, 109).

Claim 11. Miller discloses a first of the two spacing ribs is located at a position that is approximately one third of a length of the adjacent drainage ribs from a first end of the adjacent drainage ribs, and a second of the two spacing ribs is located at a position that is approximately one third of the length of the adjacent drainage ribs from a second end of the adjacent drainage ribs (as shown in Fig.2A).

Claims 13-14. Miller fails to disclose a second drainage grate, the second drainage grate being at least substantially identical to the first drainage grate, wherein the second drainage grate is secured to the rain gutter only by the second support member of the second drainage grate being secured to the second longitudinal free lip however it would have been obvious to one of ordinary skill in the art before the effective filing date to provide second, third, fourth or any more drainage grates, depending on the length of the gutter, such that said drainage grate being at least substantially identical to the first drainage grate, secured to the rain gutter only by the second support member of the second drainage grate being secured to the second longitudinal free lip and abutting and in physical contact with the first drainage grate; this way the grates are easily handled and shipped to the installation site. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Claim 15. Miller discloses providing a first device comprising: a first support member (104) having a first support member length; a second support member (105) spaced at least substantially equidistant from the first support member along at least a majority of the first support member length (Fig.1c); a first plurality of spaced drainage ribs (110) extending from the first support member towards the second support member; and a second plurality of spaced drainage ribs (110 between 109b to 109) extending from the second support member towards the first support member; placing the first device above a rain gutter, the rain gutter affixed adjacent a fascia of a building roof (as shown in Fig 1b); and securing the second support member to a free longitudinal lip of the rain gutter (via 108), but is silent on inserting the first support member under a roofing layer disposed on the building roof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to insert the first support member under a roofing layer disposed on the building roof with the motivation of creating a seamless transition from the roof to the gutter without any gap that water can escape from.
Claim 16 and 17. Miller does not disclose the step of providing a second device, repeating each of the providing, placing, inserting and securing steps, then abutting the second device to the first device prior to the repeated securing step however it would have been obvious to one of ordinary skill in the art before the effective filing date to provide second, third, fourth or any more drainage grates, depending on the length of the gutter and abutting said grate to the first drainage grate and installed as descried above, this way the grates are easily handled and shipped to the installation site. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633